            Case 3:18-cv-00192-YY     Document 89      Filed 01/28/20    Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




CHRISTOPHER SERAFIN                                       Case No. 3:18-cv-00192-YY

                      Plaintiff,
                                                                         JUDGMENT
       v.


THE WILLIAM C. EARHART
COMPANY, INC., CASCADE
GENERAL, INC., LABORER’S LOCAL
UNION 296, OREGON LABORERS’-
EMPLOYERS PENSION PLAN TRUST,

                      Defendants.


       Based upon the Opinion and Order (ECF #88) issued in this case, it is ordered and

adjudged that this case is DISMISSED with prejudice.

       DATED this 28th day of January, 2020.


                                                   /s/ Youlee Yim You
                                                   United States Magistrate Judge




JUDGMENT
